     Case 3:20-cv-00652-MMD-WGC Document 13 Filed 03/01/21 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                  ***

6      BRANDON GUEVARA-PONTIFES,                         Case No. 3:20-cv-00652-MMD-WGC

7                                    Petitioner,                        ORDER
              v.
8
       RENEE BAKER, et al.,
9
                                Respondents.
10

11           This is a habeas corpus action under 28 U.S.C. § 2254. The Court previously

12    granted Petitioner's motion for appointment of counsel and provisionally appointed the

13    Federal Public Defender. (ECF No. 7.) The Federal Public Defender has now filed notices

14    of appearance on Petitioner's behalf. (ECF No. 11, 12.) The Court will formally appoint

15    the Federal Public Defender.

16           It therefore is ordered that the Federal Public Defender is appointed as counsel for

17    petitioner pursuant to 18 U.S.C. § 3006A(a)(2)(B). Counsel will represent petitioner in all

18    federal proceedings related to this matter, including any appeals or certiorari proceedings,

19    unless allowed to withdraw.

20           It further is ordered that petitioner will have until up to and including 120 days from

21    entry of this order within which to file a second amended petition and/or seek other

22    appropriate relief. Neither the foregoing deadline nor any extension thereof signifies or

23    will signify any implied finding as to the expiration of the federal limitation period and/or

24    of a basis for tolling during the time-period established. Petitioner always remains

25    responsible for calculating the running of the federal limitation period and timely asserting

26    claims, without regard to any deadlines established or extensions granted herein. That is,

27    by setting a deadline to amend the petition and/or by granting any extension thereof, the

28    Court makes no finding or representation that the petition, any amendments thereto,
     Case 3:20-cv-00652-MMD-WGC Document 13 Filed 03/01/21 Page 2 of 2


1     and/or any claims contained therein are not subject to dismissal as untimely. See Sossa

2     v. Diaz, 729 F.3d 1225, 1235 (9th Cir. 2013).

3            It further is ordered that respondents must file a response to the second amended

4     petition, including potentially by motion to dismiss, within 60 days of service of a second

5     amended petition and that petitioner may file a reply within 30 days of service of an

6     answer. The response and reply time to any motion filed by either party, including a

7     motion filed in lieu of a pleading, will be governed instead by Local Rule LR 7-2(b).

8            It further is ordered that any procedural defenses raised by respondents to the

9     counseled second amended petition must be raised together in a single consolidated

10    motion to dismiss. In other words, the court does not wish to address any procedural

11    defenses raised herein either in serial fashion in multiple successive motions to dismiss

12    or embedded in the answer. Procedural defenses omitted from such motion to dismiss

13    will be subject to potential waiver. Respondents must not file a response in this case that

14    consolidates their procedural defenses, if any, with their response on the merits, except

15    pursuant to 28 U.S.C. § 2254(b)(2) as to any unexhausted claims clearly lacking merit. If

16    respondents do seek dismissal of unexhausted claims under § 2254(b)(2): (a) they must

17    do so within the single motion to dismiss not in the answer; and (b) they must specifically

18    direct their argument to the standard for dismissal under § 2254(b)(2) set forth in Cassett

19    v. Stewart, 406 F.3d 614, 623-24 (9th Cir. 2005). In short, no procedural defenses,

20    including exhaustion, must be included with the merits in an answer. All procedural

21    defenses, including exhaustion, instead must be raised by motion to dismiss.

22           It further is ordered that, in any answer filed on the merits, respondents must

23    specifically cite to and address the applicable state court written decision and state court

24    record materials, if any, regarding each claim within the response as to that claim.

25           DATED THIS 1st Day of March 2021.

26

27
                                                 MIRANDA M. DU
28                                               CHIEF UNITED STATES DISTRICT JUDGE

                                                   2
